
	

113 HR 2232 IH: Make Every Small Business Count Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2232
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Hanna, Mr. Peters of
			 California, Mr. Hunter,
			 and Mr. Collins of New York)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to permit prime
		  contractors covered by a subcontracting plan pertaining to a single contract
		  with a Federal agency to receive credit against such a plan for using small
		  business subcontractors at any level of subcontracting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Make Every Small Business Count Act of
			 2013.
		2.Credit for
			 certain subcontractors
			(a)In
			 generalSection 8(d) of the
			 Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the
			 following:
				
					(16)Credit for
				certain subcontractorFor purposes of determining whether or not
				a prime contractor has attained the percentage goals specified in paragraph
				(6)—
						(A)if the subcontracting goals pertain only to
				a single contract with the executive agency, the prime contractor shall receive
				credit for small business concerns performing as first tier subcontractors or
				subcontractors at any tier pursuant to the subcontracting plans required under
				paragraph (6)(D) in an amount equal to the dollar value of work awarded to such
				small business concerns; and
						(B)if the subcontracting goals pertain to more
				than one contract with one or more executive agencies, or to one contract with
				more than one executive agency, the prime contractor may only count first tier
				subcontractors that are small business
				concerns.
						.
			(b)Definitions
			 pertaining to subcontractingSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
				
					(dd)Definitions
				pertaining to subcontractingIn this Act:
						(1)SubcontractThe
				term subcontract means a legally binding agreement between a
				contractor that is already under contract to another party to perform work, and
				a third party, hereinafter referred to as the subcontractor, for the
				subcontractor to perform a part, or all, of the work that the contractor has
				undertaken.
						(2)First tier
				subcontractorThe term first tier subcontractor
				means a subcontractor who has a subcontract directly with the prime
				contractor.
						(3)At any
				tierThe term at any tier means any subcontractor
				other than a subcontractor who is a first tier
				subcontractor.
						.
			3.GAO
			 StudyNot later than 365 days
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the Committee on Small Business of the House of
			 Representatives and to the Committee on Small Business and Entrepreneurship of
			 the Senate a report studying the feasibility of using Federal subcontracting
			 reporting systems, including the Federal subaward reporting system required by
			 section 2 of the Federal Funding Accountability and Transparency Act of 2006
			 and any electronic subcontracting reporting award system used by the Small
			 Business Administration, to attribute subcontractors to particular contracts in
			 the case of contractors that have subcontracting plans under section 8(d) of
			 the Small Business Act that pertain to multiple contracts with executive
			 agencies.
		
